DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 17 October 2019, 11 May 2020, 13 January 2021, and 15 June 2021 have been considered by the examiner.
Drawings
The drawings are objected to because in Fig 1, it is unclear which structures/features X1, X2 and X3 are referring to, similarly it is unclear which structures/features p1, p2 and p3 are referring to.
 Fig 6B is objected to because the direction the distal tip is pointing in (out of the screen) appears to be opposite to the direction that would result from the device as described (into the screen). The examiner notes that when the catheter as shown in Figures 6D and 6C is straightened out into a linear configuration, the handle and the distal tip would be pointing in opposite directions. This is consistent with how the examiner understands the device with the pressure channels would function. However, if the handle is oriented out of the screen as shown in Fig 6B, and the catheter is kept in the same position as in Figs 6D and 6C, without twisting or rotating it, the distal tip would have to be pointing into the screen. The drawing below represents the examiner’s understanding of the device and how the distal tip in Fig 6B should appear. Paragraph [0033] describes the device in accordance with Figs 6A-6D and should also be considered with any corrections to be made.

    PNG
    media_image1.png
    606
    901
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities:
[0004] line 3 “with need for patient monitoring”, appears to be missing an article “with a need for patient monitoring”;
[0030] line 6 “Due to the fixed coupled of the distal end”, “coupled” should be “coupling”;
[0031] line 4, “Because all three of the bellow”, “bellow” should be the plural “bellows”;
[0032] The first and second sentences should not be separated;
[0034] the grammar of line 9 needs to be corrected.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because in line 2 “an continuum manipulator” should be “a continuum manipulator”, additionally in line 5, there should be a comma after “a plurality of backbones”.
Claim 9 is objected to because in line 5 “in a direct” should be “in a direction”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the pressure-medium channels include pneumatic channels”. It is unclear if the limitation means in addition to the pressure-medium channels there are also pneumatic channels or if at least some of the pressure-medium channels are pneumatic channels. For the purpose of examination, this is being interpreted as at least some of the pressure-medium channels are pneumatic channels. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4, 7-8, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strassmann (US 4,838,859 A) in view of Lee et al. (US 2007/0276430 A1), hereinafter Lee ’430, and Voloshin et al. (US 6,485,409 B1).
Regarding claim 1, Strassmann discloses a steerable endoscope system (Fig 2A, Col 1 Lines 6-25, “steerable catheters, for example, medical catheters used in […] endoscopy”, “Another common type of catheter is the endoscope.”) comprising: a manipulator (28 Fig 2A) including a plurality of backbones (52 Fig 2A) each including a proximal end fixedly coupled to a proximal end of the manipulator (the proximal ends of the backbones 52 are connected to the pivoting platform 50 which is at the proximal end of the manipulator 28 Fig 2A) and a distal end extending from a distal end of the manipulator (the backbones 52 Fig 2A extend distally from the controller 28 to the syringes), wherein the manipulator is configured such that a bending movement of the manipulator changes a linear displacement of the distal end of each backbone of the plurality of backbones extending from the distal end of the manipulator (Col 5 Lines 6-8, 11-14); a plurality of syringes (see syringe in annotated Fig 2A below) coupled to the manipulator (the syringes are coupled to the manipulator 28 through the backbones 52 Fig 2A), wherein each syringe of the plurality of syringes is coupled to the distal end of a different one of the plurality of backbones (See Fig 2A) such that linear displacement of a backbone in a first direction pushes a piston of the syringe and linear displacement of the backbone in a second direction pulls the piston of the syringe (Col 5 lines 11-14 “Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.”); and a steerable tip (22 Fig 2D) including an end effector (See distal end of 22 Fig 2D) and a plurality of bellows (24, 24’ Fig 2B), wherein each bellow of the plurality of bellows is pneumatically coupled to a different syringe of the plurality of syringes (“Each bladder 24 is attached to a hydraulic fluid line 26, and fluid lines 26 extend from the tip to control end of catheter 20 where they terminate at a controller 28.” Col 5 lines 3-6) such that movement of the piston of a syringe in the first direction causes inflation of a bellow of the plurality of bellows and movement of the piston of the syringe in the second direction causes deflation of the bellow (“Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.” Col 5 lines 11-14), 12WO 2018/102718PCT/US2017/064271 wherein each bellow of the plurality of bellows is coupled to the end effector (See coupling of 24 to 22 Figs 2B and 2C) such that inflation variations in the plurality of bellows causes a bending of the steerable tip (See bending in Fig 2D).
    PNG
    media_image2.png
    284
    701
    media_image2.png
    Greyscale

Strassmann does not disclose the manipulator is a continuum manipulator, including a plurality of spaced discs each including a plurality of backbone openings, wherein each backbone of the plurality of backbones slidably extends through a backbone opening of each disc of the plurality of spaced discs. Strassmann does not disclose wherein a distal end of each bellow of the plurality of bellows is fixedly coupled to the end effector.
(handle 12 and bendable member 18 Fig 5) is a continuum manipulator (see series of discs 120 in bendable member 18 Fig 6 forming the continuum), including a plurality of spaced discs (120 Fig 6, see the spaces separating the centers of the discs) each including a plurality of backbone openings (See the holes that cables 100a-d pass through, best shown in Figs 7 and 8), wherein each backbone (100 Fig 7) of the plurality of backbones slidably extends through a backbone opening of each disc of the plurality of spaced discs (See Fig 7). It would have been obvious to one of ordinary skill at the time of effective filing for the manipulator of Strassmann to include the continuum with the discs and backbone openings as taught by Lee ’430 to form an ergonomic and intuitive to use handle such that “any motion at the handle (deflection) immediately controls the proximal bendable member which, in turn, via cabling controls a corresponding bending or deflection at the distal bendable member.” [0039] Such a modification would result in the controller (28 Fig 2A) of Strassmann being a continuum manipulator connected to the plurality of syringes on the distal side and an ergonomic handle on the proximal side.
Voloshin et al. teaches a plurality of bellows (25, 27 Fig 1) wherein a distal end of each bellow of the plurality of bellows is fixedly coupled (The bellows would need to be fixedly coupled in order for the device to function properly) to the end effector (“tilting head” 22 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the distal end of each bellow to be fixedly coupled to the end effector as taught by Voloshin et al. since such a modification is the result of a simple substitution of one known element (balloon bellow that expands radially) for another (accordion bellow that expands axially) to achieve a predictable result (pneumatically steer the distal end of the device). Additionally, such a modification would allow the tip to be steered without radial expansion of the bellows, allowing the tip to retain its smaller profile and put less pressure on surrounding tissue.
Regarding claim 2, modified Strassmann teaches the steerable endoscope system of claim 1. Modified Strassmann further teaches further comprising: an actuator including the continuum (controller 28 Fig 2A of Strassmann modified to be a handle as taught by Lee ’430 Fig 5); and a catheter (Strassmann- 20 Fig 2A), wherein the catheter includes a plurality of internal pressure- medium channels (26 Fig 2A, “Each bladder 24 is attached to a hydraulic fluid line 26, and fluid lines 26 extend from the tip to control end of catheter 20 where they terminate at a controller 28.” Col 5 lines 3-6), wherein the actuator is coupled to the distal tip by the catheter (See coupling of the components in Fig 2A), and wherein the plurality of syringes is coupled to the plurality of bellows by the plurality of internal pressure-medium channels of the catheter (Col 5 lines 3-6).
Regarding claim 3, modified Strassmann teaches the steerable endoscope system of claim 2. Modified Strassmann further teaches wherein the pressure-medium channels include pneumatic channels (26 Fig 2A, “hydraulic fluid line” Col 5 line 4, while the channels are intended for use with a liquid, they are fully capable of use with a gas for pneumatic control) and wherein each syringe is pneumatically coupled to a corresponding bellow (“Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.” Col 5 lines 11-14).  
Regarding claim 4, modified Strassmann teaches the steerable endoscope system of claim 2. Modified Strassmann further teaches wherein the pressure-medium channels include fluid-pressure channels (26 Fig 2A, “hydraulic fluid line” Col 5 line 4) and wherein each syringe is configured to inflate or deflate a corresponding bellow by applying a fluid pressure to the bellow through a fluid-pressure channel (“Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.” Col 5 lines 11-14).
Regarding claim 7, modified Strassmann teaches the steerable endoscope system of claim 1. However, modified Strassmann fails to teach a primary backbone with the limitations required by claim 1. 
(“locking cable” 150 Fig 7) extending through each disc of the plurality of spaced discs (See 150 in Figs 6 and 7), wherein the plurality of backbones includes a plurality of secondary backbones (100a-d Fig 8) and wherein the plurality of backbone openings of each disc of the plurality of spaced discs includes a primary backbone opening (See the central opening in 120 that the cable 150 runs through Fig 7) positioned at a center of the disc and a plurality of secondary backbone openings (See openings that 100a-d Fig 8 run through) positioned around the primary backbone opening at a defined radius from the primary backbone opening (Fig 8).  It would have been obvious to one of ordinary skill in the art at the time of effective filing for the continuum manipulator of modified Strassmann to have the primary backbone limitations as taught by Lee ‘430 to provide a system that “firmly locks the bend at the particular position” [0070].
Regarding claim 8, modified Strassmann teaches the steerable endoscope system of claim 7. Modified Strassmann further teaches further comprising a handle (Lee ’430- 12 Fig 5) coupled to the continuum manipulator at the proximal end of the continuum manipulator (Lee ’430- See Fig 5), wherein a proximal end of the primary backbone is fixedly coupled to the proximal end of the continuum manipulator (Lee ’430- locking lever 140 can be considered part of the proximal end of the continuum manipulator, the cord 150 is fixedly coupled to it), wherein a distal end of the primary backbone extends from the distal end of the continuum manipulator (Lee ’430- 154 Fig 7, “The opposite end of the cable 150 terminates at 154 at a distal surface of the end disc 120a.” [0070] the termination is shown slightly extending from the surface), and wherein the continuum manipulator is configured such that an external linear force applied to the handle in the second direction increases a stiffness of the steerable tip by causing all bellows of the plurality of bellows to deflate (pulling the handle of modified Strassmann in the second direction would deflate all the bellows by pulling back on the pistons of all of the syringes together).
Regarding claim 11, modified Strassmann teaches the steerable endoscope of claim 1. Modified Strassmann further teaches wherein the bending of the steerable tip (the bending of the steerable tip 22 Fig 2A of Strassmann modified with the bellows 25, 27 Fig 1 of Voloshin et al.) is proportionally scaled relative to the bending movement of the continuum manipulator (the manipulator 28 Fig 2A of Strassmann modified with the continuum of Lee ‘430) (See the proportional bending in Fig 6 of Lee ‘430, the bending of the tip of Strassmann would also be proportional to the bending of the manipulator).  
Regarding claim 12, modified Strassmann teaches the steerable endoscope of claim 11. Modified Strassmann further teaches wherein the plurality of syringes (Strassmann- See plurality of syringes in Fig 2A) includes a first plurality of syringes (The syringes shown are the first plurality of syringes), wherein each syringe of the first plurality of syringes has a first piston stroke length and a first volume (The syringes necessarily have a piston stroke length and volume).
Regarding claim 14, modified Strassmann teaches a method of operating the steerable endoscope of claim 1. Modified Strassmann further teaches comprising bending the steerable tip by applying a bending force to the continuum manipulator (the manipulator 28 Fig 2A of Strassmann modified with the continuum of Lee ‘430 bends steerable tip by applying a bending force to the continuum manipulator, Lee ‘430- [0047] “bending forces depicted in FIGS. 2B and 2C are imposed upon the proximal bendable member 18 from the handle 12 and when the proximal bendable member is bent or turned, this causes a corresponding bending or turning of the distal bendable member so as to control the position of and orient the end effector.”).
Regarding claim 15, modified Strassmann teaches a method of operating the steerable endoscope of claim 14. Modified Strassmann further teaches further comprising changing a bending angle of the steerable tip by changing an angle of the bending force applied to the continuum manipulator (Lee ‘430- [0047], See bending angles changing Figs 2B-2C).  
Regarding claim 16, modified Strassmann teaches a method of operating the steerable endoscope of claim 14. Modified Strassmann further teaches further comprising increasing a magnitude of bending of the steerable tip by adjusting the bending force applied to the continuum manipulator to increase a magnitude of the bending of the continuum manipulator (Strassmann- Col 5 lines 8-10, 28-31, the magnitude of the bending of the steerable tip can increase from no bending to the bending shown in Voloshin et al. Fig 1).  
Regarding claim 17, modified Strassmann teaches a method of operating the steerable endoscope of claim 14. Modified Strassmann further teaches the method further comprising increasing a stiffness of the steerable tip by applying a pulling force to the proximal end of the continuum manipulator which causes all bellows of the plurality of bellows to deflate (Normal use of the device of modified Strassmann includes deflating and inflating the bellows by applying pushing and pulling forces to the proximal end of the continuum manipulator, use of the device would naturally include deflating all the bellows of the plurality of bellows by applying a pulling force to the proximal end of the continuum manipulator).
Regarding claim 18, Strassmann discloses a steerable endoscope system (Fig 2A, Col 1 Lines 6-25, “steerable catheters, for example, medical catheters used in […] endoscopy”, “Another common type of catheter is the endoscope.”) comprising: an actuator including a manipulator (28 Fig 2A), and a first secondary backbone (leftmost backbone 52 Fig 2A) with a proximal end fixedly coupled relative to the proximal end of the manipulator (the proximal end of leftmost backbone 52 is connected to the pivoting platform 50 which is at the proximal end of the manipulator 28 Fig 2A) and a distal end extending from the distal end of the manipulator (the backbones 52 Fig 2A extend distally from the controller 28 to the syringes), wherein a bending movement applied to the manipulator by a user changes a linear displacement of the distal end of the first secondary backbone extending from the distal end of the manipulator (Col 5 Lines 6-8, 11-14), and16WO 2018/102718PCT/US2017/064271 a first syringe (see first syringe in annotated Fig 2A below) coupled to the distal end of the first secondary backbone (See coupling of the piston to backbone 52 Fig 2A) such that linear movement of the distal end of the first secondary backbone in a first direction pushes a piston of the first syringe and linear movement of the distal end of the first secondary backbone in a second direction pulls the piston of the first syringe (Col 5 lines 11-14 “Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.”); a catheter (20 Fig 2A) coupled to the actuator at a proximal end of the catheter and including a first pneumatic channel (26 Fig 2A, “Each bladder 24 is attached to a hydraulic fluid line 26, and fluid lines 26 extend from the tip to control end of catheter 20 where they terminate at a controller 28.” Col 5 lines 3-6, a hydraulic fluid line is fully capable of use with a gas, therefore the structure is the same) coupled to an outlet of the first syringe (See channel 26 coupled to outlet of the first syringe Fig 2A); and a steerable tip (22 Fig 2D) coupled to a distal end of the catheter, the steerable tip including a first bellow (each syringe is connected to a bellow 24, 24’ Fig 2B, first syringe would be coupled to a first bellow) pneumatically coupled to the first syringe by the first pneumatic channel (“Each bladder 24 is attached to a hydraulic fluid line 26, and fluid lines 26 extend from the tip to control end of catheter 20 where they terminate at a controller 28.” Col 5 lines 3-6, a pneumatic coupling is the same structurally as hydraulic coupling) of the catheter such that pushing the piston of the first syringe causes an inflation of the first bellow and pulling the piston of the first syringe causes a deflation of the first bellow (“Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.” Col 5 lines 11-14), wherein the inflation and the deflation of the first bellow influences a bending movement of the steerable tip (See bending in Fig 2D).  

    PNG
    media_image3.png
    330
    528
    media_image3.png
    Greyscale
	Strassmann does not disclose the manipulator is a continuum manipulator, including a plurality of spaced discs each with a primary backbone opening positioned at the center of the disc and a plurality of secondary backbone openings each positioned around the primary backbone opening at a defined lateral distance from the primary backbone opening, a primary backbone with a proximal end fixedly coupled relative to a proximal end of the continuum manipulator and a distal end extending from a distal end of the continuum manipulator, wherein the primary backbone extends through the primary backbone opening of each disc of the plurality of spaced discs, wherein the first secondary backbone extends through a first secondary backbone opening of the plurality of secondary backbone openings of each disc of the plurality of spaced discs.
Lee ’430 teaches a manipulator (handle 12 and bendable member 18 Fig 5) is a continuum manipulator (see series of discs 120 in bendable member 18 Fig 6 forming the continuum), including a plurality of spaced discs (120 Fig 6, see the spaces separating the centers of the discs) each with a primary backbone opening (See the central opening in 120 that the cable 150 runs through Fig 7) (See openings that 100a-d Fig 8 run through) each positioned around the primary backbone opening at a defined lateral distance from the primary backbone opening (Fig 8), a primary backbone (“locking cable” 150 Fig 7) with a proximal end fixedly coupled relative to a proximal end of the continuum manipulator (locking lever 140 can be considered part of the proximal end of the continuum manipulator, the cord 150 is fixedly coupled relative to it) and a distal end extending from a distal end of the continuum manipulator (154 Fig 7, “The opposite end of the cable 150 terminates at 154 at a distal surface of the end disc 120a.” [0070] the termination is shown slightly extending from the surface), wherein the primary backbone extends through the primary backbone opening of each disc of the plurality of spaced discs (See 150 in Figs 6 and 7), wherein the first secondary backbone extends through a first secondary backbone opening of the plurality of secondary backbone openings of each disc of the plurality of spaced discs (See backbone 100a Fig 8 passing through its opening in the discs 120). It would have been obvious to one of ordinary skill at the time of effective filing for the manipulator of Strassmann to include the continuum with the discs and backbone openings as taught by Lee ’430 to form an ergonomic and intuitive to use handle such that “any motion at the handle (deflection) immediately controls the proximal bendable member which, in turn, via cabling controls a corresponding bending or deflection at the distal bendable member.” [0039] Such a modification would result in the controller (28 Fig 2A) of Strassmann being a continuum manipulator connected to the plurality of syringes on the distal side and an ergonomic handle on the proximal side. It would have been obvious to one of ordinary skill in the art at the time of effective filing for the continuum manipulator of modified Strassmann to have the primary backbone limitations as taught by Lee ‘430 to provide a system that “firmly locks the bend at the particular position” [0070].
Regarding claim 19, modified Strassmann teaches the steerable endoscope system of claim 18. Modified Strassmann further teaches wherein the continuum manipulator further includes a second (middle backbone 52 Fig 2A) with a proximal end fixedly coupled relative to the proximal end of the continuum manipulator and a distal end extending from the distal end of the continuum manipulator, wherein the second secondary backbone extends through a second secondary backbone opening of the plurality of backbone openings of each disc of the plurality of spaced discs, wherein the bending movement applied to the continuum manipulator by the user changes a linear displacement of the distal end of the second secondary backbone, wherein the actuator further includes a second syringe coupled to the distal end of the second secondary backbone such that linear movement of the distal end of the second secondary backbone in the first direction pushes a piston of the second syringe and linear movement of the distal end of the second secondary backbone in the second direction pulls the piston of the second syringe, wherein the catheter further includes a second pneumatic channel coupled to an outlet of the second syringe, and17WO 2018/102718PCT/US2017/064271 wherein the steerable tip includes a second bellow pneumatically coupled to the second syringe by the second pneumatic channel of the catheter such that pushing the piston of the second syringe causes an inflation of the second bellow and pulling the piston of the second syringe causes a deflation of the second bellow (This second secondary backbone includes all the same limitations as the first secondary backbone, the device of Strassmann includes three identical backbones, each with their own associated structures, see the rejection of claim 18), and wherein variations between the inflation and the deflation of the second bellow relative to the inflation and the deflation of the first bellow causes the bending movement of the steerable tip (Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.” Col 5 lines 11-14).
Regarding claim 20, modified Strassmann teaches the steerable endoscope system of claim 19. Modified Strassmann further teaches wherein the continuum manipulator further includes a third secondary backbone (rightmost backbone 52 Fig 2A) with a proximal end fixedly coupled relative to the proximal end of the continuum manipulator and a distal end extending from the distal end of the (This third secondary backbone includes all the same limitations as the first and second secondary backbones, the device of Strassmann includes three identical backbones, each with their own associated structures, see the rejection of claim 18), and wherein variations between the inflation and the deflation of the third bellow relative to the inflation and the deflation of the first bellow and relative to the inflation18WO 2018/102718PCT/US2017/064271 and the deflation of the second bellow causes the bending movement of the steerable tip (Pivoting platform 50 increases pressure in specific bladder(s), while minimizing pressure in bladder(s) on the opposite side, deflecting the catheter tip and therefore steering it.” Col 5 lines 11-14).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strassmann (US 4,838,859 A) in view of Lee ‘430 (US 2007/0276430 A1), Voloshin et al. (US 6,485,409 B1), and Viebach et al. (US 2003/0181785 A1).
Regarding claim 5, modified Strassmann teaches the steerable endoscope system of claim 1. However, modified Strassmann fails to teach wherein the catheter further includes an instrument channel extending from the actuator to the steerable tip.  
Viebach et al. teaches a steerable endoscope system wherein the catheter further includes an instrument channel (14 Fig 3A) extending from the actuator to the steerable tip (the channel extends along the catheter from the direction of the actuator to the direction of the steerable tip). It would have been obvious to one of ordinary skill at the time of effective filing to include and instrument channel with the limitations as taught by Viebach et al. to be able to “further supply conduits, for instance for supplying cleansing liquid or air” [0026].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strassmann (US 4,838,859 A) in view of Lee ‘430 (US 2007/0276430 A1), Voloshin et al. (US 6,485,409 B1), and Lee (US 2007/0021737 A1), hereinafter Lee ‘737.
Regarding claim 6, modified Strassmann teaches the steerable endoscope system of claim 1. Modified Strassmann teaches a handle coupled to a proximal end of the continuum manipulator (Lee ’430- handle 12 coupled to proximal end of continuum manipulator 18 Fig 6 ). However, modified Strassmann fails to teach the handle coupled to the proximal end of the continuum manipulator by a bearing configured to allow rotation of the handle about a linear axis of the continuum manipulator.
Lee ‘737 teaches a handle (12 Fig 10) coupled to a proximal end of a continuum manipulator (rotation knob 112 Fig 9 is the proximal end of the continuum manipulator) by a bearing (122 Fig 9) configured to allow rotation of the handle about a linear axis of the continuum manipulator (“rotation knob 112 is engaged with the grip 116 but is freely rotatable relative to the grip 116.” [0059]). It would have been obvious to one of ordinary skill at the time of effective filing for the handle and continuum manipulator of modified Strassmann to have the limitations as taught by Lee ‘737 to allow a device connected to the handle to rotate independently of the catheter as shown in Fig 10.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strassmann (US 4,838,859 A) in view of Lee ‘430 (US 2007/0276430 A1), Voloshin et al. (US 6,485,409 B1), and Lee et al. (US 7,699,835 B2), hereinafter Lee ‘835.
	Regarding claim 10, modified Strassmann teaches the steerable endoscope system of claim 7. Modified Strassmann fails to teach wherein the continuum manipulator further includes a helical spring positioned coaxially around the primary backbone, wherein 14WO 2018/102718PCT/US2017/064271 the helical spring maintains a spacing between at least two discs of the plurality of spaced discs.
Lee ‘835 teaches a flexible continuum (660 Fig 9) with a primary backbone (680 Fig 10) and a helical spring (682 Fig 9) positioned coaxially around the primary backbone (See Figs 9 &10), wherein the helical spring maintains a spacing between at least two discs (621, 615 Fig 9) of a plurality of spaced discs of the continuum (the spring 682 would maintain the spacing between the discs). It would have been obvious to one of ordinary skill at the time of effective filing for the continuum manipulator of modified Strassmann to include the helical spring limitations as taught by Lee ‘835 because the spring “provides a fixed position spacer since it is typically a metal, and thus will maintain the centering of the sleeve/cable, and yet is also flexible enough to bend when the section 660 is bent in a controlled manner” (Col 14 lines 19-29).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record fails to teach a slideable lock positioned near the distal end of the continuum manipulator and the slidable lock to frictionally engage the primary backbone and restrict linear movement of the primary backbone. The primary backbone of Lee ‘430 is locked by the locking lever 140. The locking lever is at the proximal end of the continuum manipulator. It would not be 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record fails to teach a second interchangeable plurality of syringes to alter proportional scalability. It would not be obvious to one of ordinary skill at the time of effective filing to modify the current art to include the necessary limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/12/2022